DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant’s election without traverse of Group II, claims 18 - 34 in the reply filed on 10/25/22 is acknowledged.  Claims 52 – 68 are withdrawn. 

Claim Objections

Claim 20 is objected to because of the following informalities:  the limitation [dimetharcylate] is misspelled in line 2.  Claim 22 is objected to because of the following informalities:  the limitation [scorbic acid] is misspelled in line 2.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  18 – 26, 30 - 31, 33  and 34 are rejected under 35 U.S.C. 103 as being obvious over US 20070049656 to Jia et al. hereinafter “Jia” and as evidenced by US 6455608 also to Jai et al. hereinafter "Jia 2" which is incorporated by reference into Jia [0087] and additionally to the NPL titled Caprolactone 2-(methacryloyloxy) ethyl ester by Aldrich.  

Jia is directed to dental resin compositions comprising polymerizable (meth)acrylate resins, their method of manufacture, and the use of such resins for restorative dentistry [0002].  

Regarding claims 18, 19, 21 – 26, 28 - 30 and 33, Jia teaches that the compositions can be pre-packaged in syringes and are generally formulated in two parts with the other components of the material stored separately, and mixed prior to use to initiate cure [0049 – 0050].  The two-part system, wherein the first part can comprise the polymerizable mono(meth)acrylate , filler and one part of the self-cure system, e.g., a peroxide.  The second part can comprise the second part of the self-cure system and optional diluent monomers [0056].  When needed the two parts are metered out and then mixed using a double barrel cartridge device [0056].  This is equivalent to applicant’s static mixer.  

The composition can comprise formulations as listed in Table 2 reproduced below [0077].  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The catalyst paste (first component) formulation comprises a polymerizable compound (CLMA, caprolactam methacrylate), a glass filler (fumed silica and borosilicate glass), a polymerization accelerator (BPO, benzyl peroxide), Calcium Phosphate (calcium phosphate precipitation compound) and free radical scavengers (BHT).  Jia discloses that the fillers such as apatite may be used [0050] and Jia 2 at (6:63) teaches that the fillers may comprise hydroxyapatites.  

The base paste (second component) formulation comprises a polymerizable compound (CLMA), a glass filler (fumed silica and borosilicate glass), a polymerization initiator (DMPT), and free radical scavengers (MEHQ) is used at 200 ppm in CLMA.  See the NPL to Aldrich.  

As to the use of medicaments (sterilizing agents), Jia discloses that a number of medicament can be included in the compositions including chlorhexidine, sodium fluoride (NaF, halogen compound) and ascorbic acid.  It would have been obvious to use these agents at the concentrations needed as their use is directly taught by Jia.  Additionally, Jia also teaches that these medicaments can comprise generally 0.001 to 10% by weight of the total composition [0054].  This range overlaps the claimed ranges of claims 6 – 10.  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990) 

As to claim 20, Jia discloses that the term (meth)acrylate is intended to encompass both acrylate and methacrylate groups [0087].  Furthermore, Jia teaches that resins such as Bis-GMA (bisphenol A glycidyl dimethacrylate), UDMA and TEGDMA (triethylene glycol dimethacrylate) may be used in the compositions [0035 – 0036].  Therefore, it would have been obvious to use these oligomer and monomers in the composition as their use is directly taught by Jia.  
Regarding claim 31, medicaments such as chlorhexidine, ascorbic acid and sodium fluoride are stable materials without the use of a separate stabilizing agent.  

As to claim 34, Jia discloses that the fillers such as apatite may be used [0050] and Jia 2 at (6:63) teaches that the fillers may comprise hydroxyapatites.  

Claims 27 and 32 are rejected under 35 U.S.C. 103 as being obvious over US 20070049656 to  et al. Jia et al. hereinafter “Jia” in further view of US 5756145 to Darouiche, Rabih O. hereinafter “Darouiche” and as evidenced by US 6455608 also to Jai et al. hereinafter "Jia 2" which is incorporated by reference into Jia [0087].  Finally, the evidentiary NPL reference titled Caprolactone 2-(methacryloyloxy) ethyl ester by Aldrich is used.  

Regarding the limitations of independent claim 18 refer to paragraphs 7 – 13 supra.  Jia is silent as to the exact use level of the sterilizing agent and also the use of glutaldehyde as a sterilizing agent hence attention is directed to Darouiche.  

Darouiche is directed to implanted medical devices such as orthopedic implants which are coated with a first layer of one or more antimicrobial agents to inhibit the growth of bacterial and fungal organisms and a second protective layer (1:  5 – 15).  

Regarding claims 27 and 32, Darouiche teaches the use of antiseptics such as glutaraldehyde (4:  60 – 67).  Darouiche also teaches that it is within the skilled artisan’s ability to relatively easily determine the effective concentration for each antiseptic used (7:  4 – 6). 

With regard to Applicant’s limitations regarding the concentration of sterilizing agent used, since the prior art is silent as to these limitations, it is the position of the Examiner that one of ordinary skill in the art, at the time of the invention, would through routine and normal experimentation determine the optimization of these limitations to provide the best effective variable depending on the results desired.  Because,  Darouiche teaches that it is within the skilled artisan’s ability to relatively easily determine the effective concentration for each antiseptic used (7:  4 – 6), the Examiner asserts that the concentration of sterilizing agent used is an art recognized result-effective variable.  Thus it would be obvious in the optimization process to adjust the concentration of sterilizing agent used. The Applicant does not show any unusual and/or unexpected results for the limitations stated.  Note that the prior art provides the same effect desired by the Applicant, the formation of antimicrobial composite materials.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18 – 24, and 27 – 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 and 11 - 17 of U.S. Patent No. 10857257. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions fully encompass each other as the only difference is that the composition in application 16/952331 is claimed as a two component formulation.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAS										11/5/22

/PETER A SALAMON/Primary Examiner, Art Unit 1759